            Case 1:20-cv-01544-CKK Document 9 Filed 08/24/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

SILVER, et al.,                           )
                                          )
      Plaintiffs,                         )
                                          )
      v.                                  )                   No. 1:20-cv-1544-CKK
                                          )
INTERNAL REVENUE SERVICE, et al.,         )
                                          )
      Defendants.                         )
_________________________________________ )


                                     MOTION TO DISMISS

       Defendants move to dismiss the complaint under Fed. R. Civ. 12(b)(1) for lack of subject

matter jurisdiction. The Court lacks jurisdiction to entertain Plaintiffs’ claims under the

Regulatory Flexibility Act and the Paperwork Reduction Act. Plaintiffs also lack standing.

Moreover, the Anti-Injunction Act bars this suit. Thus, for reasons more fully set forth in the

accompanying memorandum, this action should be dismissed with prejudice. A proposed order

also accompanies this motion.

       //




       //




       //




                                                 1
           Case 1:20-cv-01544-CKK Document 9 Filed 08/24/20 Page 2 of 2




      //



DATED: August 24, 2020                RICHARD E. ZUCKERMAN
                                      Principal Deputy Assistant Attorney General

                                      /s/ Joseph A. Sergi
                                      JOSEPH A. SERGI (D.C. Bar No. 480837)
                                      Senior Litigation Counsel
                                      LAURA M. CONNER (VA Bar No. 40388)
                                      NISHANT KUMAR (D.C. Bar No. 1019053)
                                      Trial Attorneys
                                      Tax Division
                                      U.S. Department of Justice
                                      Post Office Box 227
                                      Washington, DC 20044
                                      Tel: (202) 514-2986
                                      Fax: (202) 514-6866
                                      Nishant.kumar@usdoj.gov
                                      Joseph.a.sergi@usdoj.gov
                                      Laura.m.conner@usdoj.gov




                                        2
